DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The After-Final Amendment filed 12/21/2020 has been entered.  Applicant’s amendment and corresponding arguments, see Pages 04-06, with respect to claim 1 has been fully considered and are persuasive.  The rejection of claim 1 has been withdrawn.

Allowable Subject Matter
Claims 1-4 and 6-8 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 is allowable for requiring:
“…an upper heating unit configured to transfer heat to the upper side of the heat-sensitive cell printing composition which is discharged from the nozzle to be laminated; and 
a bottom heating unit configured to transfer heat to the bottom side of the heat-sensitive cell printing composition, 
wherein the upper heating unit cures the heat-sensitive cell printing composition by heating the heat-sensitive printing composition to a predetermined temperature, 
wherein a predetermined space is formed between the upper heating unit and the nozzle so that the nozzle is thermally isolated from the upper heating unit...”

	The use of heaters positioned above a printing surface is well known and conventional in the art to direct heat to the upper surface/layer of material.  Furthermore, the use of heaters integrated with, or within, a printing nozzle is also well known in the art.  However, the prior art neither teaches nor suggests a cell printing apparatus comprising an upper heating unit thermally isolated from the nozzle so as not to impart thermal energy to the nozzle.
The closet prior art of record, Li (US 2017/0136700 A1) discloses a cell printing apparatus comprising: a nozzle (injection device 119 in Figures 2-4) configured to discharge a heat-sensitive cell printing composition (paragraph 0013, 0061) to create a laminated structure of the cell printing composition; and a heating unit configured to transfer heat to the heat-sensitive cell printing composition which is discharged from the nozzle to be laminated, wherein a predetermined space is formed between the heating unit and the nozzle so that the heating unit does not contact with the nozzle (as shown in Figure 1; heating element is below the carrier unit 130 and not in contact with injection device 119), and wherein the heating unit has a surface which is larger than an area in a bottom of the cell printing apparatus, the area corresponding to where the laminated structure of the cell printing composition is configured to be formed by the nozzle (as shown in Figure 1).  However, Li neither teaches nor suggests an upper and bottom heating unit, a predetermined space is formed between the upper heating unit and the nozzle so that the nozzle is thermally isolated from the upper heating unit.

Applicant argues, see Pages 5-6, it would be improper to look to Hoelldorfer to address the deficiencies of Li as Hoelldorfer pertains to a 3D printing device utilizing thermoplastic material; specifically, pointing out that Hoelldorfer’s device melts or fuses a filament at the printhead as opposed to curing a heat-sensitive cell printing composition.  Examiner agrees; Hoelldorfer teaches the surface heating unit “activates” the uppermost layer of the printed object (paragraphs 0090, 0099).  Essentially, the thermoplastic filament remains a solid at a lower temperature and fuses at a higher temperature.  Hence, one of ordinary skill in the art would recognize the surface heating unit prevents the said layer from curing.  Furthermore, Hoelldorfer does not teach a predetermined space is formed between the heating unit and the nozzle so that the heating unit they are thermally isolated from one another.  In fact, Hoelldorfer teaches the printing head unit is in direct mutual contact with the surface hearting 
Claims 2-4 and 6-8 are allowable at least for depending on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Virak Nguon whose telephone number is (571)272-4196.  The examiner can normally be reached on Monday-Thursday (and alternate Fridays) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/V.N./Examiner, Art Unit 1741                                                                                                                                                                                                        1/19/2021
/JACOB T MINSKEY/Primary Examiner, Art Unit 1748